DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Examiner has reviewed the 34 IDSs submitted thus far. Certain items have been lined through for insufficient citation (e.g. missing a year of publication, or page numbers for the article).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 32, 35, 37, 38, 39, 40 and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Link (WO 2007/081385, IDS reference) as evidenced by Flanagan (Drug Safety 27(14):1115-1133 (2004)) and Clarizia (US 2010/0093107).
Link disclosed (page 6, lines 7-15):
“In still a further aspect, the present invention provides methods for sorting cells. The method can include a) fusing an affinity-reagent to an enzyme; b) mixing the fusion product of step (a) with a cell population; c) isolating cells attached to the fusion product; d) emulsifying the cells of step (c) in an inert fluorocarbon medium; e) coalescing the cell emulsion of step (d) with an emulsion comprising a substrate 
Link further disclosed (page 27, lines 25-27):
“For example, where the biological material comprises cells, each droplet preferably contains, on average, no more than one cell. The droplets can be detected and/or sorted according to their contents.”
Link further disclosed (page 45, lines 14-16 and 32-34):
“The molecules or cells or particles (or droplets containing them) are analyzed and/or separated based on the intensity of a signal from an optically-detectable reporter bound to or associated with them as they pass through a detection module in the device.
The reporter can be fluorescently or chemically labeled amino acids or antibodies (which bind to a particular antigen, or fragment thereof, when expressed or displayed by a cell or virus).”
Link further disclosed (page 89, lines 22-33):
“The present invention also enables the user to sort cells based on binding of an affinity-reagent attached to a means for signal amplification. As a non-limiting example, an antibody fused to an enzyme (e.g., alk/phos, [beta]-gal, horseradish peroxidase, etc.) is added to a mix of cells and incubated. The antibody can be against a particular cell-surface marker, for example, such as a cancer marker. The cell suspension can be washed or unwashed (if the antibody is in low concentration, i.e., less than 1 antibody per droplet, and the antibody has good binding properties). The cells that have antibodies attached to them are then emulsified into droplets and an appropriate enzyme-substrate is added. The presence of a fluorigenic substrate product is amplified from one to many copies by the enzyme turning-over the substrate. Multiple enzymes and multiple substrates can be used to allow analysis of multiple samples with multiple fluorophores at the same time or sequentially.”
One having ordinary skill in the art would have understood that the cell surface markers and antigens referred to by Link were proteins, given that they were being “expressed” by the cells, and given that they were bound by antibodies.
With regard to claim 37, as discussed above, Link disclosed antibodies. As evidenced by Flanagan, antibody molecules can be cleaved by proteases such as papain or pepsin (Fig. 1) which would 
With regard to claim 39, Link’s Fig. 1 shows cell-containing droplets being formed by loading into a microfluidic “chip”.
With regard to claim 40, as discussed above, Link disclosed antibodies. As evidenced by Clarizia (paragraph [0041]): “Several bacterial proteins, including protein G, protein A, and protein L, are known to bind to the Fc region of antibodies (31).” Therefore, the Fc region of antibodies constitutes a “universal binding site”.
With regard to claim 41, Link disclosed (page 45, lines 14-23):
“The molecules or cells or particles (or droplets containing them) are analyzed and/or separated based on the intensity of a signal from an optically-detectable reporter bound to or associated with them as they pass through a detection module in the device… Alternatively, the signal can be recorded or quantified as a measure of the reporter and/or its corresponding characteristic or marker, e.g., for the purpose of evaluation and without necessarily proceeding to sort the molecules or cells.”

Claims 32, 34, 35, 36, 37, 39, 40, 41 and 43 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Strey (US 2011/0059556, IDS reference), as evidenced by Flanagan (Drug Safety 27(14):1115-1133 (2004)) and Clarizia (US 2010/0093107).
Strey disclosed (paragraph [0034], emphasis added): “In one embodiment, the present compositions and methods can be used to extract, process, and analyze biomolecules from single cells.”
Strey further disclosed (paragraph [0035], emphasis added): “In particular, the present devices can be used to analyze biomolecules, including nucleic acids and proteins, from a single cell.”
protein, fat, or sugar)…”.
Strey further disclosed (paragraph [0043]): “Where the analyte is on or within a biological cell, single cells can be encapsulated into aqueous droplets.”
Strey further disclosed (paragraph [0050], emphasis added): “The functionalized particles useful in the present invention specifically bind the analyte and respond to a field generated within the device. Where the analyte is a nucleic acid sequence, the functionalized particle can include, as an analyte-specific moiety or tag, a nucleotide sequence…For other analytes, the tag can be a chelator or a protein such as an antibody…”.
Strey further disclosed (paragraph [0059], emphasis added): “…providing the sample; encapsulating the sample within a droplet comprising a functionalized particle, wherein the functionalized particle comprises a field-responsive element and a tag that specifically binds the analyte, thereby generating an analyte-tagged droplet…cleaving the analyte-tagged droplet so the portion of the tagged droplet that includes the majority of the marginalized analyte becomes contained within a smaller droplet; and diluting the analyte by fusing the smaller droplet with a droplet comprising a buffer or reagent, thereby generating an analyte-diluted droplet…analyte can be a biomolecule (e.g., a nucleic acid (e.g., a DNA or RNA molecule or sequence, including mRNA or a microRNA), protein, sugar, or fat…single, lysed biological cell can be prepared by encapsulating the cell in a droplet, thereby generating a cell-containing droplet, and fusing the cell-containing droplet with a droplet comprising a lysis buffer (thereby generating a droplet comprising a single, lysed biological cell)…assess the analyte in the analyte-diluted droplet by any method known in the art, including methods that quantitate the analyte…”.

With regard to claim 37, as discussed above, Strey disclosed antibodies. As evidenced by Flanagan, antibody molecules can be cleaved by proteases such as papain or pepsin (Fig. 1) which would release the bound protein (along with the Fab portion of the antibody) from the functionalized particles. In addition, note that Fig. 1 also indicates the presence of disulfide bonds (-S-S-) in the antibody structure. Therefore, disulfide-reducing agents such as dithiothreitol could be used to cleave these disulfide bonds, denaturing the native structure of the antibody and dissociating the antibody from the bound protein altogether.
With regard to claim 39, Strey’s Fig. 6 shows cell-containing droplets being formed by loading into a microfluidic “chip”. 
With regard to claim 40, as discussed above, Strey disclosed antibodies. As evidenced by Clarizia (paragraph [0041]): “Several bacterial proteins, including protein G, protein A, and protein L, are known to bind to the Fc region of antibodies (31).” Therefore, the Fc region of antibodies constitutes a “universal binding site”.

Claims 32, 33, 35, 36, 37, 38, 39, 40 and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Monforte (US 2008/0124726, IDS reference), as evidenced by Flanagan (Drug Safety 27(14):1115-1133 (2004)) and Clarizia (US 2010/0093107).
With regard to claims 32, 35, 38 and 41, Monforte disclosed encapsulating single cells along with a reagent for detecting the presence or absence of a biomolecule, where the reagent generates a signal 
With regard to claim 33, Monforte disclosed that reagents could also be provided “post cell partitioning” by merging the droplets (vesicles) containing the cells with a second population of droplets (vesicles) containing the reagents; paragraph [0141].
With regard to claim 36, Monforte disclosed the antibody could be attached to a bead (paragraph [0145]).
With regard to claim 37, as discussed above, Monforte disclosed antibodies. As evidenced by Flanagan, antibody molecules can be cleaved by proteases such as papain or pepsin (Fig. 1) which would release the bound protein (along with the Fab portion of the antibody) from the functionalized particles. In addition, note that Fig. 1 also indicates the presence of disulfide bonds (-S-S-) in the antibody structure. Therefore, disulfide-reducing agents such as dithiothreitol could be used to cleave these disulfide bonds, denaturing the native structure of the antibody and dissociating the antibody from the bound protein altogether.
With regard to claim 39, Monforte Fig. 3 shows cell-containing droplets being formed by loading into a microfluidic “chip”. See also paragraph [0319] where Monforte disclosed that a chip could be used, and paragraph [0320] where a sample is drawn into a chip by a “sipper”.
With regard to claim 40, as discussed above, Monforte disclosed antibodies. As evidenced by Clarizia (paragraph [0041]): “Several bacterial proteins, including protein G, protein A, and protein L, are known to bind to the Fc region of antibodies (31).” Therefore, the Fc region of antibodies constitutes a “universal binding site”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte (US 2008/0124726, IDS reference) in view of Li (WO 2010/127550 A1).  As the Li reference was published in .
The teachings of Monforte have been discussed above. To reiterate:
Monforte disclosed encapsulating single cells along with a reagent for detecting the presence or absence of a biomolecule (paragraphs [0019]-[0025]). Monforte disclosed that the biomolecule to be detected could be a protein (“polypeptide”), including a cell-surface polypeptide and the reagent could be an antibody, and could be attached to a bead (paragraph [0032], [0145]). 
Monforte disclosed that reagents could also be provided “post cell partitioning” by merging the droplets (vesicles) containing the cells with a second population of droplets (vesicles) containing the reagents; paragraph [0141].
Monforte did not disclose the droplets comprised a “library of universal barcodes coupled to said protein-specific binding agents”.
Li disclosed a method in which multiple different proteins could be detected by employing magnetic beads, each linked to an antibody for one of the protein targets. After binding to the target proteins, the complexes were contacted with gold nanoparticles, each linked to (1) a second antibody specific for one of the protein targets, and (2) a “bio-barcode” (an oligonucleotide having a unique sequence). After recovery of the magnetic bead-target-gold nanoparticle complexes, the bio-barcodes were released from the gold nanoparticles, combined with a universal tag (an oligonucleotide comprising a label), and hybridized to probes bound to discrete locations of an array (the probes were oligonucleotides having one portion complementary to one of the bio-barcodes and another portion complementary to the universal tag; see Example 3 paragraphs [0045]-[0051] and Fig. 4. The bio-barcodes can be considered “universal barcodes”, since they are not specific for any target. For instance, Li attached one bio-barcode to gold nanoparticles containing an antibody for AFP, another bio-barcode to gold nanoparticles containing an antibody to CEA, and a third bio-barcode to gold nanoparticles 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Monforte by merging a droplet containing the antibody-bearing magnetic beads and bio-barcode-bearing gold nanoparticles with the droplet containing the cell, followed by recovering beads from each droplet, releasing the bio-barcodes from the gold nanoparticles associated therewith, and detecting the bio-barcodes on an array as disclosed by Li in order to detect multiple different proteins from each cell, rather than just a single protein from each cell.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 34 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/937,908 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With regard to claim 32, ‘908 claim 23 recites:
 introducing a protein-specific binding reagent to a sample comprising a population of cells;
encapsulating the cells in droplets such that each droplet comprises a single cell and said protein-specific binding reagent;
“encapsulating cells into a plurality of droplets to create at least one droplet containing a single cell, wherein the droplet includes one or more binding agents”
“binding the one or more binding agents to the target analyte”
“wherein the target analyte is a protein”
and determining the presence of proteins of said cells that are bound to said protein- specific binding reagents
“detecting the target analyte identifier, thereby detecting the target analyte”
With regard to claims 34 and 43, ‘908 claim 23 recites “lysing the cell within the droplet to release the target analyte”.
While the instant claim requires that “each droplet comprises a single cell”, while the ‘908 claim recites that “at least one droplet” contains a single cell, it would have been obvious to encapsulate such that “each droplet” contains a single cell since that is the purpose of the analysis (i.e. to detect analyte from a single cell). Therefore, providing for “each droplet” to contain a single cell simply provides for more single cells for the analysis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of copending Application No. 16/928,924 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With regard to claim 32, ‘924 claim 37 recites:
 introducing a protein-specific binding reagent to a sample comprising a population of cells;
encapsulating the cells in droplets such that each droplet comprises a single cell and said protein-specific binding reagent;
“segregating a single cell and barcoded binders, each barcoded binder comprising a binder linked to an oligonucleotide comprising a target-identifying barcode, into a first droplet”
“binding the barcoded binders to proteins of the single cell”
and determining the presence of proteins of said cells that are bound to said protein- specific binding reagents
“providing a second droplet from a universal barcode droplet library into the microfluidic channel, where the second droplet includes a plurality of copies of a droplet-identifying barcode; merging the second droplet into the first droplet; attaching the copies of the droplet-identifying barcode to the target-identifying barcodes of the barcoded binders bound to the proteins of the single cell to form composite barcodes; sequencing the composite barcodes; and reading sequence identity of the composite barcodes, thereby identifying the proteins of the single cell”
With regard to claim 41, ‘924 claim 37 recites “wherein a number of composite barcodes sequenced quantitates the proteins of the single cell”.
While the instant claims require a “population of cells” encapsulated such that “each droplet” contains a single cell, whereas the ‘924 claim only recites encapsulating (segregating) “a single cell” into “a first droplet”, it would have been obvious to perform the ‘924 method on a plurality of cells (thus encapsulating each of the plurality of cells into its own “first droplet”, since that is the purpose of the analysis (i.e. to detect analyte from a single cell). Therefore, providing a plurality of cells, encapsulating each cell into its own droplet simply provides for more single cells for the analysis.


With regard to claim 32, ‘924 claim 41 recites:
 introducing a protein-specific binding reagent to a sample comprising a population of cells;
encapsulating the cells in droplets such that each droplet comprises a single cell and said protein-specific binding reagent;
“segregating a single cell and barcoded binders, each barcoded binder comprising a binder linked to an oligonucleotide comprising a target-identifying barcode, into a first droplet”
“binding the barcoded binders to proteins of the single cell”
and determining the presence of proteins of said cells that are bound to said protein- specific binding reagents
“providing a second droplet from a universal barcode droplet library into the microfluidic channel, where the second droplet includes a plurality of copies of a droplet-identifying barcode; merging the second droplet into the first droplet; attaching the copies of the droplet-identifying barcode to the target-identifying barcodes of the barcoded binders bound to the proteins of the single cell to form composite barcodes; sequencing the composite barcodes; and reading sequence identity of the composite barcodes, thereby identifying the proteins of the single cell”
With regard to claim 35, ‘924 claim 41 recites “wherein the binders of the barcoded binders are antibodies”.
While the instant claims require a “population of cells” encapsulated such that “each droplet” contains a single cell, whereas the ‘924 claim only recites encapsulating (segregating) “a single cell” into “a first droplet”, it would have been obvious to perform the ‘924 method on a plurality of cells (thus encapsulating each of the plurality of cells into its own “first droplet”, since that is the purpose of the 

Claims 32 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of copending Application No. 16/928,924 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With regard to claim 32, ‘924 claim 42 recites:
 introducing a protein-specific binding reagent to a sample comprising a population of cells;
encapsulating the cells in droplets such that each droplet comprises a single cell and said protein-specific binding reagent;
“segregating a single cell and barcoded binders, each barcoded binder comprising a binder linked to an oligonucleotide comprising a target-identifying barcode, into a first droplet”
“binding the barcoded binders to proteins of the single cell”
and determining the presence of proteins of said cells that are bound to said protein- specific binding reagents
“providing a second droplet from a universal barcode droplet library into the microfluidic channel, where the second droplet includes a plurality of copies of a droplet-identifying barcode; merging the second droplet into the first droplet; attaching the copies of the droplet-identifying barcode to the target-identifying barcodes of the barcoded binders bound to the proteins of the single cell to form composite barcodes; sequencing the composite barcodes; and reading sequence identity of the composite barcodes, thereby identifying the proteins of the single cell”
With regard to claim 38, ‘924 claim 42 recites “wherein the proteins are on the surface of the cell”.


Claims 32, 34 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 44 of copending Application No. 16/928,924 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With regard to claim 32, ‘924 claim 44 recites:
 introducing a protein-specific binding reagent to a sample comprising a population of cells;
encapsulating the cells in droplets such that each droplet comprises a single cell and said protein-specific binding reagent;
“segregating a single cell and barcoded binders, each barcoded binder comprising a binder linked to an oligonucleotide comprising a target-identifying barcode, into a first droplet”
“binding the barcoded binders to proteins of the single cell”
and determining the presence of proteins of said cells that are bound to said protein- specific binding reagents
“providing a second droplet from a universal barcode droplet library into the microfluidic channel, where the second droplet includes a plurality of copies of a droplet-identifying barcode; merging the second droplet into the first droplet; attaching the copies of the droplet-identifying barcode to the target-identifying barcodes of the barcoded binders bound to the proteins of the single cell to 
With regard to claim 34, ‘924 claim 44 recites “wherein prior to attaching the cell is lysed, thereby releasing at least one protein”.
With regard to claim 43, it is clear from the ‘924 claim that the lysing occurs within the droplet since, initially, the cell and barcoded binders are in “a first droplet”, the barcoded binders bind to the protein, and then a “second droplet” containing a “droplet-identifying barcode” is merged with the first droplet, wherein the “droplet-identifying barcode” is attached to the “target-identifying barcodes of the barcoded binders bound to the proteins of the single cell”. Therefore, the lysis of the cell would have to have occurred within the droplet.
While the instant claims require a “population of cells” encapsulated such that “each droplet” contains a single cell, whereas the ‘924 claim only recites encapsulating (segregating) “a single cell” into “a first droplet”, it would have been obvious to perform the ‘924 method on a plurality of cells (thus encapsulating each of the plurality of cells into its own “first droplet”, since that is the purpose of the analysis (i.e. to detect analyte from a single cell). Therefore, providing a plurality of cells, encapsulating each cell into its own droplet simply provides for more single cells for the analysis.

Claims 32, 35 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of copending Application No. 17/529,082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
With regard to claim 32, ‘082 claim 42 recites:
 introducing a protein-specific binding reagent to a sample comprising a population of cells;
encapsulating the cells in droplets such that each droplet comprises a single cell and said protein-specific binding reagent;

“wherein the target material comprises proteins of the single cell”
and determining the presence of proteins of said cells that are bound to said protein- specific binding reagents
“incubating the at least one barcoded binder with the portion of fluid sample to allow the barcoded binder to bind to target material associated with the single cell; releasing a readable antibody-identifying barcode from the at least one barcoded binder; sequencing at least the antibody-identifying barcode; and identifying the target material based, at least in part, on reading sequence identity of at least the antibody-identifying barcode”
“wherein the target material comprises proteins of the single cell”
With regard to claim 35, ‘082 claim 42 recites: “the at least one barcoded binder comprises an antibody conjugated to an oligonucleotide”, which meets both “antibody” and “nucleic acid-labeled protein” (since an antibody is a protein).
With regard to claim 38, ‘082 claim 42 recites: “wherein the proteins are on the surface of the single cell”.
While the instant claims require a “population of cells” encapsulated such that “each droplet” contains a single cell, whereas the ‘082 claim only recites “a single cell” in “a partition of fluid”, it would have been obvious to perform the ‘082 method on a plurality of cells (thus encapsulating each of the plurality of cells into its own “partition”, since that is the purpose of the analysis (i.e. to detect analyte from a single cell). Therefore, providing a plurality of cells, encapsulating each cell into its own “partition” simply provides for more single cells for the analysis.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637